Mr. Justice Waterman, dissenting. From the testimony of the plaintiff’s brother, a man thirty-seven years of age, who was present and consulted when his sister was sent to the detention hospital, the testimony of J. S. Frasher, Geo. W. Little, Sr., M. J. Ilea, B. J. Parker and Doctor Lewis, I -believe that the statements of the defendants on this matter are substantially true. That Mrs. Little felt bitterly toward the plaintiff, was alarmed, excited and angry, and when the plaintiff ivas at the detention hospital talked to her in a wicked and most unladylike manner, and that the conduct of George Little in making known the feelings of the plaintiff toward him. was not that of a gentleman, while his action in thereafter going to the house where she lived was silly and unwarranted, I have no doubt; but these things do not justify, nor is there, in my opinion, established anything that justifies, the verdict and judgment rendered in this case.